Citation Nr: 0316099	
Decision Date: 07/15/03    Archive Date: 07/22/03

DOCKET NO.  96-29 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Propriety of an apportionment of the veteran's pension 
benefits on behalf of his minor children.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

Appellee represented by:	Unrepresented


WITNESSES AT HEARING ON APPEAL

Veteran and custodian





ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from April 1969 to October 
1969.  He has been found incompetent for VA purposes, and his 
mother is his custodian.  Nevertheless, the notice of 
disagreement and substantive appeal, as well as most other 
documents, were signed by the veteran himself.  Consequently, 
pursuant to 38 C.F.R. § 20.301(c), the veteran is recognized 
as the appellant in this appeal.  The appellee is the mother 
of the veteran's minor children, C. and L.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a special apportionment decision of 
November 1995, which determined that the appellee was 
entitled to an apportioned share of the veteran's VA pension 
benefits, in the amount of $100 per month, on behalf of the 
veteran's minor children, C. and L.  The veteran appealed 
this determination.  In June 2000, the case was remanded for 
further development.  


FINDING OF FACT

The veteran's children C. and L. have not resided with him; 
he has not contributed reasonably to their support; and 
apportionment of his pension benefits to the appellee on 
their behalf in the amount of $100 per month does not cause 
hardship.  




CONCLUSION OF LAW

The criteria for an apportionment of the veteran's pension 
benefits are met.  38 U.S.C.A. § 5307 (West 2002); 38 C.F.R. 
§§ 3.450, 3.451, 3.452 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

By a rating action dated in December 1991, the veteran was 
found to be incompetent for VA purposes.  His mother has been 
appointed his custodian-payee.  At that time the veteran was 
entitled to basic non-service-connected pension based on 
being permanently and totally disabled (primarily due to 
schizophrenia).

In April 1992, the veteran submitted a statement in which he 
said that his two children received Social Security 
Administration (SSA) benefits, but that the children lived 
with their mother and she received their SSA check.  She 
brought the children to his house on weekends.  He said he 
paid health insurance and many other expenses for them.  He 
did not have access to their SSA benefits.

On a VA examination to determine the need for aid and 
attendance in February 1994, the veteran reported that he had 
a seizure disorder.  He said he suffered from seizures which 
occurred unexpectedly, lasted from 15 to 20 minutes, and 
occurred about two or three times a month.  He said that for 
these reasons, he seldom left his home except to visit nearby 
relatives who lived close by and could help him out.  They 
could either take him to his mother's home or to the hospital 
when necessary.  He said he lived alone, and on a typical 
day, got up at about 6 am.  He said that during the day, he 
watched television, listened to the radio, or played dominoes 
with neighbors or relatives who come to visit him.  He had 
lunch at his aunt's or mother's home nearby, and went to 
sleep around 8 pm.  It was noted that he could leave the home 
at will to visit his mother and uncles who lived nearby, and 
to attend medical appointments or go to the post office.  

On a mental disorders examination in February 1994, the 
veteran said he lived in house by himself, but it was noted 
that apparently the rest of his family all lived around him.  
He had never been married but had two children.  The examiner 
noted that apparently he had been prohibited from contacting 
the children for some time, but now he was able to take them 
to his mother's house where he went to visit.  After a mental 
status examination, it was concluded that he was so regressed 
and disorganized that he would benefit from the supervision 
of a family member in terms of his money.  The diagnosis was 
schizophrenic disorder, disorganized type.   

By a rating decision dated in August 1994, the veteran was 
granted special monthly pension at the housebound rate, due 
to disabilities including schizophrenia rated 100 percent 
disabling, and generalized tonic-clonic seizures, separately 
rated 100 percent disabling.  

In September 1994, the appellee submitted an apportionment 
claim on behalf of the minor children of herself and the 
veteran, C. and L.  She said she had custody of the children, 
and that her monthly income was $1,582, and her monthly 
expenses were $1,485.  

In January 1995, the veteran wrote to dispute any 
apportionment of the veteran's benefits.  According to this 
statement, the veteran's monthly expenses totaled $1,521, and 
his income totaled $1,140.  His monthly expenses reportedly 
included $325 in food for himself and his children, $125 for 
clothing for himself and the children, $500, for school, $358 
per month in installment debts for home furnishings and car 
repairs, $100 for recreation, pets, toys, etc., and $85 for 
trips once a year to the U.S. to visit Disney World, 
relatives, etc.  He said he contributed $382 in SSA monthly 
to his children.  He said that he picked the children up from 
school at lunch time to bring them home to eat.  He then 
picked them up after school, and they stayed with him until 
some time after dinner when their mother picked them up and 
took them home with her.  Usually, they stayed with him on 
week-ends, as well, because their mother worked with the 
National Guard.  Also, he felt he spent a lot of money on 
them already, so much that his mother and sister had to help 
him with his money when he ran short.  

In a statement dated in January 1996, the veteran requested 
termination of the apportionment, as the children were mostly 
with him.  It was noted that his "ex-wife" was in agreement 
with the request to terminate the apportionment.  

In a financial status report dated in January 1996, the 
veteran said he had monthly income of $1,040, consisting of 
$616 in Social Security benefits and $424 in VA pension.  His 
monthly expenses were $1,454.  Of this, $599 per month was 
for installment contracts and other debts, including a car 
payment of $398 per month for a 1995-model automobile which 
cost $28,000.  

In June 1996, a field examination was conducted.  According 
to this report, the veteran was personally interviewed 
together with his fiduciary, who was also his mother.  He 
lived in a house which was owned by his sister.  The 
household consisted of the veteran, his mother, and his two 
children, C. and L.  The veteran was noted to project the 
appearance of an emotionally ill person, exhibiting anxiety 
and insecurity.  His responses were confused, and not 
responsive.  He had difficulty in maintaining a sequence of 
events, specifying time and place.  During questioning he 
demonstrated inadequate comprehension of his income and 
expenses, and it was noted that he did not handle any funds.  
His mother, who was herself 78 years old and had a 3rd grade 
education, reported that the veteran had no comprehension of 
monetary matters and was incapable of any type of financial 
planning.  It was noted that she had moved to the veteran's 
house because the veteran had custody of the children.  His 
monthly income was reported to be $437 per month in VA 
pension and $632 from SSA.  His household was also occupied 
by his mother, who received $324 per month from SSA.  His 
expenses totaled $943 per month.  He said his hobbies were 
watching television and gardening, and that he spent his time 
resting.  

In July 1996, the veteran and his mother appeared at an RO 
hearing.  The representative referred to a 1993 court 
document which gave the children's mother custody, and which 
spelled out the division of time the children were to spend 
at each parent's home.  The veteran said that this 
arrangement was never carried out, however, because the 
children's mother asked him to take care of the children more 
often, because she had to work longer hours at the National 
Guard and she was going to school at night.  He estimated 
that the children spent about 85 to 90 percent of the time 
with him.  His account of the specifics, however, was 
rambling and contained many inconsistencies, but, the 
substance was that although the arrangements were irregular, 
the children spent most of their time with him, and he fed 
them lunch and dinner.  He also indicated that he spent a lot 
of money on the children.  He felt that $100 per month for 
the children was excessive because they were with him 
practically all the time, and the VA was only giving him $214 
for dependents, which could be spent on food alone.  He said 
the children's mother had reported to the Court that she was 
making more than $24,000 per year.  He, on the other hand, 
was unable to meet his expenses, and kept getting deeper into 
debt.  He also said that the children were picked up from 
school in his car, driven by other relatives; he said he had 
asthma attacks, and his doctor told him he should buy a car 
for his health.   

The veteran's mother also testified at this hearing.  She 
said that the veteran did not live with her; that he lived in 
the same town but in a different district, but she visited 
him often.  She said that both of the children's parents paid 
their expenses.  She indicated that the veteran picked the 
children up from school, and that later, their mother would 
send someone to pick them up because she worked during the 
day and went to school at night.  They spent weekends and 
most holidays with her (the veteran's mother) or the veteran.  
They were supposed to spend every other weekend with their 
mother, but when she had National Guard duty, they would stay 
with the veteran.  She said the veteran was always with the 
children at his house, and that she hired a lady to clean, 
and she visited him frequently to help him do things, but he 
took good care of the children.  She indicated she gave the 
veteran his money on demand, until it ran out for the month.  
She said she had gone over to the veteran's house for the 
field examination.  

In March 1997, a supplemental statement of the case was 
issued, summarizing the field exam report and the hearing 
testimony.  In April 1999, the appellee was provided a copy 
of this supplemental statement of the case.  In May 1999, she 
responded that since August 1997, the children had not spent 
afternoons during weekdays with the veteran.  Moreover, she 
said that since then, her expenses had increased because she 
paid for transportation from school to her home and for child 
care, and that she paid all expenses pertaining to the 
children.  

In March 1999, the veteran submitted evidence indicating he 
paid $3,020, for dental expenses for himself from August to 
December 1998.

In September 2002, a request for approval of school 
attendance was received by the appellee, on behalf of the 
child, C.  Attached to this was a student's statement 
regarding school attendance (an SSA form), signed by C., and 
providing, as her mailing address, the appellee's mailing 
address.  This document was certified by a school official.  

Analysis

The veteran contends that his compensation benefits should 
not be apportioned.  Thus, the provisions of 38 U.S.C.A. § 
7105A regarding simultaneously contested claims are for 
application, and certain procedures must be followed.  The 
case was previously remanded in June 2000 to see that the 
appellee received adequate notice and due process regarding 
the veteran's RO hearing held in July 1996, pursuant to 
38 C.F.R. § 19.100.  Although it is unclear whether the RO 
completed the requested actions, in light of the Board's 
disposition of the appeal, the Board finds that the appellee 
is not prejudiced by any failure in this regard.  

The file shows that through RO correspondence, the 
apportionment decision, the statement of the case, the 
supplemental statement of the case, and prior Board remand, 
the VA has informed both the appellant and the appellee of 
the evidence necessary to substantiate the claim, which is a 
simultaneously contested claim involving apportionment.  The 
VA has made reasonable efforts to develop the evidence from 
both parties.  The appellant failed to provide evidence to 
support allegations made in the July 1996 hearing, although 
notified that such would be required.  The Board finds that 
the notice and duty to assist requirements of the law have 
been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 
3.159; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The law provides that all or any part of a veteran's 
compensation may be apportioned if the veteran's children are 
not residing with him and the veteran is not reasonably 
discharging his responsibility for their support. 38 U.S.C.A. 
§ 5307; 38 C.F.R. §§ 3.450, 3.452.  

In addition, without regard to any other provision regarding 
apportionment, where hardship is shown to exist, a veteran's 
compensation may be specially apportioned to the veteran's 
dependents as long as such apportionment would not cause 
undue hardship to other persons in interest including the 
veteran.  38 C.F.R. § 3.451.  Consideration will be given to 
such factors as the amount of VA benefits payable; other 
resources and income of the veteran and the dependents on 
whose behalf apportionment is claimed; and special needs of 
the veteran, his dependents, and the apportionment claimants.  
Ordinarily, apportionment of more than 50 percent of the 
veteran's benefits would constitute undue hardship on him or 
her, while apportionment of less than 20 percent of the 
veteran's benefits would not provide a reasonable amount for 
any apportionee.  38 C.F.R. § 3.451.

The veteran contends that apportionment of his benefits 
should not be made, because the children spend much of their 
time with him, and he already spends a lot of money on them.  
Further, he states that their mother is able to provide for 
them, and that her income is higher than his.   

However, the appellee states that the children live with her, 
and the evidence supports her assertion.  In this regard, she 
was awarded custody.  On two VA examinations in February 
1994, he said he lived alone, and his description of his 
daily activities at that time contained little interaction 
with his children.  In 1992, he said the children lived with 
their mother and that she received their SSA checks.  
Although circumstances can change, it is noted that she has 
apparently continued to receive those benefits.  Moreover, in 
2002, the child C. provided her address as the appellee's 
address.  

Weighed against this evidence is the field examination report 
which listed the veteran's household as comprising himself, 
his mother, and the two children.  However, his mother 
admitted, at a hearing 2 months later, that she did not live 
with the veteran, that she had gone over to his house the day 
of the field examination.  The children were not present at 
the time of the field examination, and in light of his 
mother's later testimony, the field examination is of little 
probative value in determining who lives in the veteran's 
household.  Moreover, at the hearing, the testimony of both 
the veteran and his mother was to the effect that although 
the children spent most of their time at the veteran's house, 
they actually resided with their mother, and that the 
exigencies of her work and school schedule necessitated their 
spending a great deal of time at their father's.  Their 
mother's 1999 statement indicates that this is no longer the 
case.

Therefore, the Board finds that the children do not reside 
with the veteran.  

With respect to whether he is reasonably discharging his 
obligations for their support, the appellee states that he 
does not provide any financial support.  Their SSA benefits, 
while derived from their father's disability, are a separate 
benefit awarded by SSA to them, and not a contribution by the 
veteran to their support.  The veteran states that he spends 
so much money on the children that he has run into debt, but 
he has not provided any documentation of this, although the 
necessity of his doing so was emphasized at the hearing.  In 
his report of finances provided in January 1995, most of the 
debt he reported was attributed to home furnishings and car 
repairs.  In his January 1996 financial status report, the 
majority of his debt was for a monthly payment on a $28,000 
automobile (which he bought despite the fact that, according 
to the VA examination in 1994, he experiences 2 to 3 seizures 
per month at unexpected times, and hardly ever leaves the 
vicinity of his own and nearby relatives homes).  On the 
field examination, he claimed to have no debts other than the 
car payment.  

His custodian also stated that he spends money on the 
children, but she was likewise unable to quantify the 
expenditures on their behalf, and she apparently provides his 
money to him on demand.  In any event, the veteran has been 
adjudicated, by both SSA and VA, to be incompetent to manage 
his own financial affairs; he certainly cannot be considered 
capable of managing finances on behalf of his children.  
Thus, the veteran has been unable provide any verification 
that he contributes to his children's support in any 
meaningful or regular way.  

In sum, the credibility of the veteran's statement regarding 
the financial support he provides to his children is suspect, 
in light of the numerous significant inconsistencies in his 
statements of record; the probative value of his statements, 
alone, without documentation, is little, if any, since he is 
incompetent to manage his own financial affairs; and he has 
failed to provide any documentation in support of his 
assertions that he already discharges his financial 
obligations towards his children.  The appellee has not 
provided documentary evidence in support of her assertions, 
but she has been shown to be neither incredible nor 
incompetent; therefore, her statements carry significantly 
greater weight.  The Board finds, as a result, that the 
veteran is not reasonably discharging his obligations towards 
his children.  

Finally, it must be determined whether, as the veteran 
claims, it causes undue hardship to apportion $100 per month 
of his benefits to his children.  The regulation provides 
guidance in this regard: "Ordinarily, apportionment of more 
than 50 percent of the veteran's benefits would constitute 
undue hardship on him or her, while apportionment of less 
than 20 percent of the veteran's benefits would not provide a 
reasonable amount for any apportionee."  38 C.F.R. § 3.451.  
In this case, the apportionment of $100 per month has not 
been more than 50 percent of the veteran's benefits; indeed, 
it has been less than 20 percent of the veteran's benefits.  
Moreover, the veteran has been receiving over $4,000 per year 
from the VA, in excess of $300 per month, due to his two 
dependent children, throughout the appeal period.  To be 
required to pay $100 per month of this money he is receiving 
for them, or $1,200 per year, to these children cannot be 
considered excessive.  

Further, hardship has not otherwise been shown.  He does not 
have any other dependents, and the evidence does not indicate 
any extraordinary expenses.  He claims to unable to meet his 
monthly obligations, but he nevertheless bought an expensive 
automobile, the monthly payment for which is nearly 4 times 
the amount of the apportioned benefits, and he apparently 
takes vacations including an annual trip to visit Disney 
World, relatives, etc.   

For the foregoing reasons, apportionment of $100 of the 
veteran's monthly pension benefits to the appellee on behalf 
of his minor children is warranted.  Thus the appeal by the 
veteran must be denied.


ORDER

Apportionment of $100 of the veteran's monthly pension 
benefits to the appellee on behalf of his minor children is 
proper, and the veteran's appeal is denied.



	                        
____________________________________________
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

